Smith J.
now delivered the opinion of Mr. Justice Shippen and himself, in which the whole court concurred. No doubt could possibly arise in this case, were it to be judged of by the bankrupt laws of England. Many decisions have settled the point, that as to debts arising after bankruptcy, though on a pre-existing ground, creditors cannot come in under the commission, nor are barred by the bankrupt’s certificate. 3 Wills. 13, 262. 2 Bl. Rep. 794. Cowp. 527. 1 Term Rep. 599. But *it is insisted by the defendant’s counsel, that the J words of the Maryland act being all debts owing or contracted, are more extensive than those of the English bankrupt act, and therefore the construction should be different. Yet we are not without precedent, under the stat. 12 Geo. 3. c. 23, of insolvency, which in sect. 27 extends to all debts contracted, incurred, occasioned, owing or growing due, and are much larger than the words of the Maryland act. Under this statute it has been adjudged, that where a sheriff’s officer has been discharged, and an action was afterwards commenced against the sheriff for his misconduct" prior to the discharge, which the officer’s security stops by paying the money, such security may hold the insolvent to special bail, for such subsequent damnification. This case is expressly in point. See also Cowp. 23. We are therefore of opinion that the plaintiff is entitled to recover, and that judgment be entered accordingly.